     Case 2:16-cr-00203 Document 91 Filed 08/21/20 Page 1 of 2 PageID #: 336



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,


v.                                     CRIMINAL ACTION NO. 2:16-cr-00203

MICHAEL TERRELL,



                     MEMORANDUM OPINION AND ORDER

       Pending before the court is a pro se letter-form motion for compassionate

release, [ECF No. 88], filed by Defendant Michael Terrell. In the motion, Mr. Terrell

requests a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For me

to reduce or modify Mr. Terrell’s sentence under compassionate release, I must find

that he has exhausted his administrative remedies or waited 30 days from petitioning

the Warden at the facility in which he is housed, has demonstrated “extraordinary

and compelling reasons,” is not a danger to the safety of others, and find that his

release is consistent with § 3553(a) factors. See e.g., United States v. Howard, No.

4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G.

§ 1B1.13 (2018). In this case, Mr. Terrell has not indicated that he has made any such

required request to the Warden. Therefore, his motion, [ECF No. 88], is DENIED

without prejudice. This ruling means that Mr. Terrell may petition the court again

after making a request to the Warden and either exhausting his administrative
    Case 2:16-cr-00203 Document 91 Filed 08/21/20 Page 2 of 2 PageID #: 337



remedies through the Bureau of Prison’s appeal process or waiting 30 days from the

Warden’s receipt of his request, whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A).

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                        ENTER:       August 21, 2020
